Hunton Andrews Kurth LLP
550 South Hope Street, Suite 2000

Los Angeles, California 90071

Case

nA & Ww NO Ke

Oo won D

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2:21-cv-04479-FMO-AGR Document 23 Filed 08/25/21 Page1of15 Page ID #:129

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ROGELIO TINAJERO. Case No.: 2:21-cv-4479 FMO(AGRx)
Plaintiff, STIPULATED PROTECTIVE
v. ORDER

MATTHEW WARREN, INC. a Delaware
corporation doing business as CENTURY
SPRING CORP., and DOES 1 - 50,

Defendants.

 

 

1. A.PURPOSE AND LIMITATIONS

Discovery in this action is likely to involve production of confidential,
proprietary, or private information for which special protection from public disclosure
and from use for any purpose other than prosecuting this litigation may be warranted.
Accordingly, the parties hereby stipulate to and petition the Court to enter the
following Stipulated Protective Order. The parties acknowledge that this Order does
not confer blanket protections on all disclosures or responses to discovery and that the
protection it affords from public disclosure and use extends only to the limited
information or items that are entitled to confidential treatment under the applicable

legal principles. The parties further acknowledge, as set forth in Section 12.3, below,

 

 

 

STIPULATED PROTECTIVE ORDER

 
Hunton Andrews Kurth LLP
550 South Hope Street, Suite 2000

Los Angeles, California 90071

Case

©0o mA AND Nn F&F. WW NY KF

a
kW NYO KF O&O

15
16
17
18
19
20
21
22
23
24

26
27
28

 

 

2:21-cv-04479-FMO-AGR Document 23 Filed 08/25/21 Page 2of15 Page ID #:130

that this Stipulated Protective Order does not entitle them to file confidential
information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
followed and the standards that will be applied when a party seeks permission from
the court to file material under seal.

B. GOOD CAUSE STATEMENT

This action is likely to involve private medical information and confidential
valuable commercial, financial, and/or proprietary information for which special
protection from public disclosure and from use for any purpose other than prosecution
of this action is warranted. Such confidential and proprietary materials and
information consist of, among other things, medical records, confidential business or
financial information, information regarding confidential business practices, or other
confidential research, development, or commercial information (including information
implicating privacy rights of third parties), information otherwise generally
unavailable to the public, or which may be privileged or otherwise protected from
disclosure under state or federal statutes, court rules, case decisions, or common law.
Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
disputes over confidentiality of discovery materials, to adequately protect information
the parties are entitled to keep confidential, to ensure that the parties are permitted
reasonable necessary uses of such material in preparation for and in the conduct of
trial, to address their handling at the end of the litigation, and serve the ends of justice,
a protective order for such information is justified in this matter. It is the intent of the
parties that information will not be designated as confidential for tactical reasons and
that nothing be so designated without a good faith belief that it has been maintained in
a confidential, non-public manner, and there is good cause why it should not be part of
the public record of this case.
///
///
///

2
STIPULATED PROTECTIVE ORDER

 
Hunton Andrews Kurth LLP
550 South Hope Street, Suite 2000

Los Angeles, California 90071

Case

©0o mA AND Nn F&F. WW NY KF

MMO NO NO NHN NY NHN NY NO NO He He Kee HERERO OOOO
on Dn On BP WD NYO KF CO UO WnaANY WD A fF WW NY KF OC

 

 

2:21-cv-04479-FMO-AGR Document 23 Filed 08/25/21 Page 3o0f15 Page ID #:131

2. DEFINITIONS

2.1 Action: this pending federal law suit, captioned as Rogelio Tinajero v.
Matthew Warren, Inc. et al., U.S. District Court, Central District of California, Case
No. 2:21-cv-4479 FMO(AGRx).

2.2 Challenging Party: a Party or Non-Party that challenges the designation
of information or items under this Order.

2.3. “CONFIDENTIAL” Information or Items: information (regardless of

 

how it is generated, stored or maintained) or tangible things that qualify for protection
under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
Cause Statement.

2.4 Counsel: Outside Counsel of Record and In-House Counsel (as well as
their support staff).

2.5 Designating Party: a Party or Non-Party that designates information or
items produced in disclosures or in responses to discovery as “CONFIDENTIAL.”

2.6 Disclosure or Discovery Material: all items or information, regardless of

 

the medium or manner in which it is generated, stored, or maintained (including,
among other things, testimony, transcripts, and tangible things), that are produced or
generated in disclosures or responses to discovery in this matter.

2.7 Expert: a person with specialized knowledge or experience in a matter
pertinent to the litigation who has been retained by a Party or its counsel to serve as an
expert witness or as a consultant in this Action.

2.8 In-House Counsel: attorneys who are employees of a party to this Action
and includes support staff. In-House Counsel does not include Outside Counsel of
Record or any other outside counsel.

2.9  Non-Party: any natural person, partnership, corporation, association, or
other legal entity not named as a Party to this action.

2.10 Outside Counsel of Record: attorneys who are not employees of a party

 

to this Action but are retained to represent or advise a party to this Action and have

3
STIPULATED PROTECTIVE ORDER

 
Hunton Andrews Kurth LLP
550 South Hope Street, Suite 2000

Los Angeles, California 90071

Case

©0o mA AND Nn F&F. WW NY KF

MMO NO NO NHN NY NHN NY NO NO He He Kee HERERO OOOO
on Dn On BP WD NYO KF CO UO WnaANY WD A fF WW NY KF OC

 

 

2:21-cv-04479-FMO-AGR Document 23 Filed 08/25/21 Page 4of15 Page ID #:132

appeared in this Action on behalf of that party or are affiliated with a law firm which
has appeared on behalf of that party, and includes support staff.

2.11 Party: any party to this Action, including all of its officers; directors;
employees that are potential witnesses, or involved in making litigation decisions and
settlement discussions; consultants; retained experts; and Outside Counsel of Record
(and their support staffs).

2.12 Producing Party: a Party or Non-Party that produces Disclosure or
Discovery Material in this Action.

2.13 Professional Vendors: persons or entities that provide litigation support
services (e.g., court reporting services, photocopying, videotaping, translating,
preparing exhibits or demonstrations, and organizing, storing, or retrieving data in any
form or medium) and their employees and subcontractors.

2.14 Protected Material: any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL.”

2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
from a Producing Party.

3. SCOPE

The protections conferred by this Stipulation and Order cover not only
Protected Material (as defined above), but also (1) any information copied or extracted
from Protected Material; (2) all copies, excerpts, summaries, or compilations of
Protected Material; and (3) any testimony, conversations, or presentations by Parties
or their Counsel that might reveal Protected Material.

Any use of Protected Material at trial shall be governed by the orders of the trial
judge. This Order does not govern the use of Protected Material at trial.

4. DURATION

Even after final disposition of this litigation, the confidentiality obligations
imposed by this Order shall remain in effect until a Designating Party agrees
otherwise in writing or a court order otherwise directs. Final disposition shall be

4
STIPULATED PROTECTIVE ORDER

 
Hunton Andrews Kurth LLP
550 South Hope Street, Suite 2000

Los Angeles, California 90071

Case

©0o mA AND Nn F&F. WW NY KF

a
kW NYO KF O&O

15
16
17
18
19
20
21
22
23
24

26
27
28

 

 

2:21-cv-04479-FMO-AGR Document 23 Filed 08/25/21 Page 5of15 Page ID #:133

deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
or without prejudice; and (2) final judgment herein after the completion and
exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
including the time limits for filing any motions or applications for extension of time
pursuant to applicable law.

5. |DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection.
Each Party or Non-Party that designates information or items for protection under this
Order must take care to limit any such designation to specific material that qualifies
under the appropriate standards. The Designating Party must designate for protection
only those parts of material, documents, items, or oral or written communications that
qualify so that other portions of the material, documents, items, or communications
for which protection is not warranted are not swept unjustifiably within the ambit of
this Order.

Mass, indiscriminate, or routinized designations are prohibited. Designations
that are shown to be clearly unjustified or that have been made for an improper
purpose (e.g., to unnecessarily encumber the case development process or to impose
unnecessary expenses and burdens on other parties) may expose the Designating Party
to sanctions.

If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection, that Designating Party must
promptly notify all other Parties that it is withdrawing the inapplicable designation.

5.2. Manner and Timing of Designations. Except as otherwise provided in
this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
under this Order must be clearly so designated before the material is disclosed or
produced.

Designation in conformity with this Order requires:

5
STIPULATED PROTECTIVE ORDER

 
Hunton Andrews Kurth LLP
550 South Hope Street, Suite 2000

Los Angeles, California 90071

Case

©0o mA AND Nn F&F. WW NY KF

MMO NO NO NHN NY NHN NY NO NO He He Kee HERERO OOOO
on Dn On BP WD NYO KF CO UO WnaANY WD A fF WW NY KF OC

 

 

2:21-cv-04479-FMO-AGR Document 23 Filed 08/25/21 Page 6of15 Page ID #:134

(a) for information in documentary form (e.g., paper or electronic
documents, but excluding transcripts of depositions or other pretrial or trial
proceedings), that the Designating Party affix at a minimum, the legend
“CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
contains protected material. If the information is produced by another party or a non-
party then the Designating Party must designate the information CONFIDENTIAL in
writing and provide notice to all parties. If only a portion or portions of the material
on a page qualifies for protection, the Designating Party also must clearly identify the
protected portion(s) (e.g., by making appropriate markings in the margins).

A Party or Non-Party that makes original documents available for inspection
need not designate them for protection until after the inspecting Party has indicated
which documents it would like copied and produced. During the inspection and before
the designation, all of the material made available for inspection shall be deemed
“CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
copied and produced, the Producing Party must determine which documents, or
portions thereof, qualify for protection under this Order. Then, before producing the
specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
to each page that contains Protected Material. If only a portion or portions of the
material on a page qualifies for protection, the Producing Party also must clearly
identify the protected portion(s) (e.g., by making appropriate markings in the
margins).

(b) for testimony given in depositions that the Designating Party identify the
Disclosure or Discovery Material on the record, before the close of the deposition or
within thirty (30) days after the transcript is received. For this thirty (30) day period,
the transcript shall be treated as CONFIDENTIAL.

(c) for information produced in some form other than documentary form and
for any other tangible items, that the Designating Party affix in a prominent place on
the exterior of the container or containers in which the information is stored the legend

6
STIPULATED PROTECTIVE ORDER

 
Hunton Andrews Kurth LLP
550 South Hope Street, Suite 2000

Los Angeles, California 90071

Case

©0o mA AND Nn F&F. WW NY KF

MMO NO NO NHN NY NHN NY NO NO He He Kee HERERO OOOO
on Dn On BP WD NYO KF CO UO WnaANY WD A fF WW NY KF OC

 

 

2:21-cv-04479-FMO-AGR Document 23 Filed 08/25/21 Page 7of15 Page ID #:135

CONFIDENTIAL.” If the information is produced in a format that does not have a
container (e.g., 1s produced by email or FTP site), then the Designating Party shall
clearly designate the documents in writing as “CONFIDENTIAL.” If the information
is produced by another party or a non-party then the Designating Party must designate
the information CONFIDENTIAL in writing and provide notice to all parties. If only
a portion or portions of the information warrants protection, the Producing Party, to
the extent practicable, shall identify the protected portion(s).

5.3. Inadvertent Failures to Designate. If timely corrected, an inadvertent
failure to designate qualified information or items does not, standing alone, waive the
Designating Party’s right to secure protection under this Order for such material.
Upon timely correction of a designation, all parties must make reasonable efforts to
assure that the material is treated in accordance with the provisions of this Order.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party or Non-Party may challenge a
designation of confidentiality at any time that is consistent with the Court’s
Scheduling Order.

6.2 Meet _and Confer. The Challenging Party shall initiate the dispute
resolution process under Local Rule 37.1 et seq.

6.3 The burden of persuasion in any such challenge proceeding shall be on
the Designating Party. Frivolous challenges, and those made for an improper purpose
(e.g., to harass or impose unnecessary expenses and burdens on other parties) may
expose the Challenging Party to sanctions. Unless the Designating Party has waived or
withdrawn the confidentiality designation, all parties shall continue to afford the
material in question the level of protection to which it is entitled under the
Designating Party’s designation until the Court rules on the challenge.

7. ACCESS TO AND USE OF PROTECTED MATERIAL

7.1 Basic Principles. A Receiving Party may use Protected Material that is

disclosed or produced by another Party or by a Non-Party in connection with this

7
STIPULATED PROTECTIVE ORDER

 
Hunton Andrews Kurth LLP
550 South Hope Street, Suite 2000

Los Angeles, California 90071

Case

©0o mA AND Nn F&F. WW NY KF

MMO NO NO NHN NY NHN NY NO NO He He Kee HERERO OOOO
on Dn On BP WD NYO KF CO UO WnaANY WD A fF WW NY KF OC

 

 

2:21-cv-04479-FMO-AGR Document 23 Filed 08/25/21 Page 8o0f15 Page ID #:136

Action only for prosecuting, defending, or attempting to settle this Action. Such
Protected Material may be disclosed only to the categories of persons and under the
conditions described in this Order. When the Action has been terminated, a Receiving
Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

Protected Material must be stored and maintained by a Receiving Party at a
location and in a secure manner that ensures that access is limited to the persons
authorized under this Order.

7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
otherwise ordered by the court or permitted in writing by the Designating Party, a
Receiving Party may disclose any information or item designated “CONFIDENTIAL”
only to:

(a) the Receiving Party’s Outside Counsel of Record in this Action, as well
as employees of said Outside Counsel of Record to whom it is reasonably necessary to
disclose the information for this Action;

(b) the officers, directors, and employees (including House Counsel) of the
Receiving Party to whom disclosure is reasonably necessary for this Action;

(c) Experts (as defined in this Order) of the Receiving Party to whom
disclosure is reasonably necessary for this Action and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A):

(d) the court and its personnel;

(e) court reporters and their staff;

(f) professional jury or trial consultants, mock jurors, and Professional
Vendors to whom disclosure is reasonably necessary for this Action and who have
signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A). However,
Court Reporters and Videographers who transcribe or record proceedings in this
Action shall not be required to sign Exhibit A:

(g) the author or original recipient of a document containing the information
or a custodian or other person who otherwise possessed or knew the information;

8
STIPULATED PROTECTIVE ORDER

 
Hunton Andrews Kurth LLP
550 South Hope Street, Suite 2000

Los Angeles, California 90071

Case

©0o mA AND Nn F&F. WW NY KF

MMO NO NO NHN NY NHN NY NO NO He He Kee HERERO OOOO
on Dn On BP WD NYO KF CO UO WnaANY WD A fF WW NY KF OC

 

 

2:21-cv-04479-FMO-AGR Document 23 Filed 08/25/21 Page 9of15 Page ID #:137

(h) during their depositions, witnesses, and attorneys for witnesses, in the
Action to whom disclosure is reasonably necessary provided: (1) the deposing party
requests that the witness sign the form attached as Exhibit 1 hereto or is advised and
agrees on the record to keep the information confidential in accordance with this
Order; and (2) they will not be permitted to keep any confidential information unless
they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
otherwise agreed by the Designating Party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal Protected
Material may be separately bound by the court reporter and may not be disclosed to
anyone except as permitted under this Stipulated Protective Order; and

(i) any mediator or settlement officer, and their supporting personnel,
mutually agreed upon by any of the parties engaged in settlement discussions.

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
OTHER LITIGATION

If a Party is served with a subpoena or a court order issued in other litigation
that compels disclosure of any information or items designated in this Action as
“CONFIDENTIAL,” that Party must:

(a) promptly notify in writing the Designating Party. Such notification shall
include a copy of the subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or
order is subject to this Protective Order. Such notification shall include a copy of this
Stipulated Protective Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the Designating Party whose Protected Material may be affected. If the
Designating Party timely seeks a protective order, the Party served with the subpoena
or court order shall not produce any information designated in this action as
“CONFIDENTIAL” before a determination by the court from which the subpoena or

9
STIPULATED PROTECTIVE ORDER

 
Hunton Andrews Kurth LLP
550 South Hope Street, Suite 2000

Los Angeles, California 90071

Case

©0o mA AND Nn F&F. WW NY KF

MMO NO NO NHN NY NHN NY NO NO He He Kee HERERO OOOO
on Dn On BP WD NYO KF CO UO WnaANY WD A fF WW NY KF OC

 

2:21-cv-04479-FMO-AGR Document 23 Filed 08/25/21 Page 100f15 Page ID #:138

order issued, unless the Party has obtained the Designating Party’s permission. The
Designating Party shall bear the burden and expense of seeking protection in that
court of its confidential material and nothing in these provisions should be construed
as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
directive from another court.

9. ANON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
IN THIS LITIGATION

 

(a) The terms of this Order are applicable to information produced by a Non-
Party in this Action and designated as “CONFIDENTIAL.” Such information
produced by Non-Parties in connection with this litigation is protected by the
remedies and relief provided by this Order. Nothing in these provisions should be
construed as prohibiting a Non-Party from seeking additional protections.

(b) In the event that a Party is required, by a valid discovery request, to
produce a Non-Party’s confidential information in its possession, and the Party is
subject to an agreement with the Non-Party not to produce the Non-Party’s
confidential information, then the Party shall:

(1) promptly notify in writing the Requesting Party and the Non-Party
that some or all of the information requested is subject to a confidentiality agreement
with a Non-Party;

(2) promptly provide the Non-Party with a copy of the Stipulated
Protective Order in this Action, the relevant discovery request(s), and a reasonably
specific description of the information requested; and

(3) make the information requested available for inspection by the
Non-Party, if requested.

(c) If the Non-Party fails to seek a protective order from this court within 14
days of receiving the notice and accompanying information, the Receiving Party may
produce the Non-Party’s confidential information responsive to the discovery request.
If the Non-Party timely seeks a protective order, the Receiving Party shall not produce

10
STIPULATED PROTECTIVE ORDER

 

 
Hunton Andrews Kurth LLP
550 South Hope Street, Suite 2000

Los Angeles, California 90071

Case

©0o mA AND Nn F&F. WW NY KF

MMO NO NO NHN NY NHN NY NO NO He He Kee HERERO OOOO
on Dn On BP WD NYO KF CO UO WnaANY WD A fF WW NY KF OC

 

2:21-cv-04479-FMO-AGR Document 23 Filed 08/25/21 Page 11o0f15 Page ID #:139

any information in its possession or control that is subject to the confidentiality
agreement with the Non-Party before a determination by the court. Absent a court
order to the contrary, the Non-Party shall bear the burden and expense of seeking
protection in this court of its Protected Material.
10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
Protected Material to any person or in any circumstance not authorized under this
Stipulated Protective Order, the Receiving Party must immediately (a) notify in
writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
persons to whom unauthorized disclosures were made of all the terms of this Order,
and (d) request such person or persons to execute the “Acknowledgment and
Agreement to Be Bound” that is attached hereto as Exhibit A.
11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
PROTECTED MATERIAL

 

When a Producing Party gives notice to Receiving Parties that certain
inadvertently produced material is subject to a claim of privilege or other protection,
the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
may be established in an e-discovery order that provides for production without prior
privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
parties reach an agreement on the effect of disclosure of a communication or
information covered by the attorney-client privilege or work product protection, the
parties may incorporate their agreement in the stipulated protective order submitted to
the court. To that end, the parties agree as follows:

Inadvertent production of any document or information that a Party later claims
should not have been produced because of a privilege, including but not limited to
attorney-client or work product privilege (“Inadvertently Produced Privileged

ll
STIPULATED PROTECTIVE ORDER

 

 
Hunton Andrews Kurth LLP
550 South Hope Street, Suite 2000

Los Angeles, California 90071

Case

©0o mA AND Nn F&F. WW NY KF

MMO NO NO NHN NY NHN NY NO NO He He Kee HERERO OOOO
on Dn On BP WD NYO KF CO UO WnaANY WD A fF WW NY KF OC

 

2:21-cv-04479-FMO-AGR Document 23 Filed 08/25/21 Page 12o0f15 Page ID #:140

Document”), will not be deemed to waive any privilege for that Inadvertently
Produced Privileged Document, for any associated or related undisclosed
communications or Document(s), or for the subject matter of the Inadvertently
Produced Privileged Document(s), if the producing party took precautions to avoid
such inadvertent disclosure and if, upon becoming aware of the disclosure, requests
return of the Inadvertently Produced Privileged Document(s).

The parties agree that one “precaution” that satisfies the preceding paragraph is
for Outside Counsel to assign an attorney or person subject to the supervision of an
attorney, to review the documents before such documents are produced.

A request for the return of an Inadvertently Produced Privileged Document
shall identify the document inadvertently produced and the basis for withholding such
document from production. If a Party requests the return, pursuant to this paragraph,
of any Inadvertently Produced Privileged Document then in the custody of another
party, the possessing party shall within three (3) days return to the requesting Party the
Inadvertently Produced Privileged Document and all copies thereof and shall not
make use of such documents or information in this proceeding or otherwise. The
Party returning such material may then move the Court for an order compelling
production of the documents or information, but said party shall not assert as a ground
for entering such an order the fact or circumstances of the inadvertent production.

12. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the nght of any
person to seek its modification by the Court in the future.

12.2 Right to Assert Other Objections. By stipulating to the entry of this
Protective Order no Party waives any right it otherwise would have to object to
disclosing or producing any information or item on any ground not addressed in this
Stipulated Protective Order. Similarly, no Party waives any right to object on any

ground to use in evidence of any of the material covered by this Protective Order.

12
STIPULATED PROTECTIVE ORDER

 

 
Hunton Andrews Kurth LLP
550 South Hope Street, Suite 2000

Los Angeles, California 90071

Case

©0o mA AND Nn F&F. WW NY KF

MMO NO NO NHN NY NHN NY NO NO He He Kee HERERO OOOO
on Dn On BP WD NYO KF CO UO WnaANY WD A fF WW NY KF OC

 

2:21-cv-04479-FMO-AGR Document 23 Filed 08/25/21 Page 130f15 Page ID #:141

12.3 Filing Protected Material. A Party that seeks to file under seal any
Protected Material must comply with Civil Local Rule 79-5. Protected Material may
only be filed under seal pursuant to a court order authorizing the sealing of the
specific Protected Material at issue. If a Party’s request to file Protected Material
under seal is denied by the court, then the Receiving Party may file the information in
the public record unless otherwise instructed by the court.

13. FINAL DISPOSITION

After the final disposition of this Action, as defined in paragraph 4, within 60
days of a written request by the Designating Party, each Receiving Party must return
all Protected Material to the Producing Party or destroy such material. As used in this
subdivision, “all Protected Material” includes all copies, abstracts, compilations,
summaries, and any other format reproducing or capturing any of the Protected
Material. Whether the Protected Material is returned or destroyed, the Receiving Party
must submit a written certification to the Producing Party (and, if not the same person
or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
category, where appropriate) all the Protected Material that was returned or destroyed
and (2) affirms that the Receiving Party has not retained any copies, abstracts,
compilations, summaries or any other format reproducing or capturing any of the
Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
legal memoranda, correspondence, deposition and trial exhibits, expert reports,
attorney work product, and consultant and expert work product, even if such materials
contain Protected Material. Any such archival copies that contain or constitute

Protected Material remain subject to this Protective Order as set forth in Section 4

(DURATION).

13
STIPULATED PROTECTIVE ORDER

 

 
Hunton Andrews Kurth LLP
550 South Hope Street, Suite 2000

Los Angeles, California 90071

Case

nA & Ww bb

Oo won DBD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

2:21-cv-04479-FMO-AGR Document 23 Filed 08/25/21 Page 140f15 Page ID #:142

14. Any violation of this Order may be punished by any and all appropriate
measures including, without limitation, contempt proceedings and/or monetary
sanctions.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED: August 24, 2021 HOGIE & CAMPBELL LAWYERS

By: /s/Paul A. Campbell
Stephen W. Hogie
Paul A. Campbell
Attorneys for Plaintiff
ROGELIO TINAJERO

DATED: August 24, 2021 HUNTON ANDREWS KURTH LLP

By: /s/ Steven A. Morphy!
Emily Burkhardt Vicente
Steven A. Morphy
Attorneys for Defendant
MATTHEW WARREN INC. dba
CENTURY SPRING CORP.

FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

DATED: August 25, 2021

liu. Ke

Hon. Alicia G. Rosenberg
United States Magistrate Judge

 

 

' Pursuant to L.R. 5-4.3.4(a)(2)(i), the filing attorney attests that all other signatories
listed, and on behalf this filing is submitted, concur in this filing’s contents and have

authorized this filing.

14
STIPULATED PROTECTIVE ORDER

 

 
Hunton Andrews Kurth LLP
550 South Hope Street, Suite 2000

Los Angeles, California 90071

Case

©0o mA AND Nn F&F. WW NY KF

MMO NO NO NHN NY NHN NY NO NO He He Kee HERERO OOOO
on Dn On BP WD NYO KF CO UO WnaANY WD A fF WW NY KF OC

 

2:21-cv-04479-FMO-AGR Document 23 Filed 08/25/21 Page 15o0f15 Page ID #:143

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 

I, [print or type full name], of

 

[print or type full address], declare under penalty of

 

perjury that I have read in its entirety and understand the Stipulated Protective Order
that was issued by the United States District Court for the Central District of
California on [date] in the case of Rogelio Tinajero v. Matthew Warren, Inc. et al.,
U.S. District Court, Central District of California Case No. 2:21-cv-4479
FMO(AGRx). I agree to comply with and to be bound by all the terms of this
Stipulated Protective Order and I understand and acknowledge that failure to so
comply could expose me to sanctions and punishment in the nature of contempt. I
solemnly promise that I will not disclose in any manner any information or item that is
subject to this Stipulated Protective Order to any person or entity except in strict
compliance with the provisions of this Order. I further agree to submit to the
jurisdiction of the United States District Court for the Central District of California for
the purpose of enforcing the terms of this Stipulated Protective Order, even if such
enforcement proceedings occur after termination of this action. I hereby appoint

[print or type full name] of

 

[print or type full address and telephone

 

number] as my California agent for service of process in connection with this action or
any proceedings related to enforcement of this Stipulated Protective Order.

Date:

 

City and State where sworn and signed:

 

Printed name:

 

Signature:

 

15
STIPULATED PROTECTIVE ORDER

 

 
